Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 24, 2020

                                           No. 04-20-00160-CV

                          IN RE Steven Marcus and Pamela Denise PAYNE

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

        On March 13, 2020, relators filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real parties in interest may file a response to the
petition in this court no later than April 9, 2020. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.

           It is so ORDERED on March 24, 2020.



                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 17-08-24367-CV, styled R.D. Buie Enterprises Inc. dba Buie Lumber Co.
v. CK Creations, L.P., Steven Marcus Payne and Pamela Denise Payne, pending in the 38th Judicial District Court,
Medina County, Texas, the Honorable Donna S. Rayes presiding.